Case 20-10070-elf         Doc 39     Filed 06/22/20 Entered 06/22/20 19:12:26            Desc Main
                                     Document      Page 1 of 2



                            U.S. BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:
 Roderick T Meer                                                Case No.: 20-10070 elf
                                  Debtor.              :        Chapter 13
                                                       :
                                                       :
                                                       :
                                                       :
        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE


       Roderick T Meer, through his attorney George R. Tadross, has filed a Motion for Debtor

to Withdrawal.

       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you

may wish to consult an attorney.)

                 1.      If you do not want the Court to grant relief sough in the motion or if you

want the Court to consider your views on the motion, then on or before July 14, 2020 you or

your attorney must do all of the following:

                 (a) File an answer explaining your position at:

                      Clerk’s Office, US Bankruptcy Court
                      The Robert Nix Building
                      900 Market Street
                      Philadelphia,PA 1910

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and


                 (b) Mail a copy to the Movant’s attorney:

                      Tadross Law
                      George R Tadross, Esquire
                      128 Chestnut Street, Suite 201
Case 20-10070-elf      Doc 39     Filed 06/22/20 Entered 06/22/20 19:12:26           Desc Main
                                  Document      Page 2 of 2



                  Philadelphia, Pa 19106

               2.     If you or your attorney do no take the steps described in paragraphs 1(a)
and 1(b) above and attend the hearing, the Court may enter as Order granting the relief requested
in the motion.

              3.      A hearing on the motion is scheduled to be held before the Honorable Eric
L Frank United States Bankruptcy Judge, on July 28, 2020 at 1:00 pm., in Courtroom #1, United
States Bankruptcy Court, 900 Market Street, Philadelphia, Pa 19107.

              4.      If a copy of the motion is not enclosed, a copy of the motion will be
provided to you if you request a copy from the attorney names in paragraph 1(b).

               5.     You may contact the Bankruptcy Clerk’s Office at (215) 408-2800 to find
out whether the hearing has been cancelled because no one filed an answer.

Date: June 22, 2020
